Citation Nr: 9918229	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-17 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1951, with 22 days of prior service. 

This case comes before the Board of Veteran's Appeals (Board) 
from a March 1997  RO rating decision which recharacterized 
the veteran's service-connected psychiatric disorder as a 
generalized anxiety disorder and evaluated it as 30 percent 
disabling.

Following a May 1997 RO decision which denied the veteran's 
claim for TDIU, the veteran submitted a notice of 
disagreement in June 1997.  A statement of the case was 
issued in December 1998, and a VA Form 9 was received from 
the veteran later that month, thereby perfecting the appeal.  
As a result, this issue is now properly before the Board for 
appellate review at this time.


REMAND

Through his representative, the veteran contends that his 
service-connected generalized anxiety disorder has become 
worse and that the disability due to this disorder is now 
more severe than indicated by the current 30 percent rating.  
Specifically, it is asserted that the veteran's psychiatric 
disorder has rendered him unemployable since 1989.  During 
the course of this appeal, the veteran has requested a total 
(100 percent) schedular rating, a 100 percent rating on an 
extraschedular basis, and TDIU.  

The Board finds the veteran's claim for an increased rating 
for generalized anxiety disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals) has held that, when a 
veteran asserts that a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
disabling, set forth in 38 C.F.R. §§ 4.125-4.132, were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).   The record 
shows that the veteran has had notice of both the old and the 
new criteria, and they were considered by the RO.  In the 
Statement of the Case issued in May 1998, the RO set out both 
the new and the old regulations.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
generalized anxiety disorder under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria; the 
version most favorable to the appellant will be applied.

Under the "old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  The severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful 
employment and decrease in work efficiency.  The regulation 
emphasized that VA should not underevaluate the emotionally 
sick veteran with a good work record, nor overevaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  It was for 
that reason that great emphasis was placed upon the full 
report of the examiner which was descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 30 percent disability 
rating for his generalized anxiety disorder.  In order to 
determine whether an increased rating is currently in order, 
the Board must weigh heavily the evidence provided by the 
most recent VA examination.  We note that, in August 1996, 
the VA examiner reported for the veteran a "GAF" score of 
36.  This clinical measurement reports the patient's "Global 
Assessment of Functioning," reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness." Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See Carpenter v. Brown, 8 Vet.App. 240, 242 
(1995).  DSM-IV provides for a rating of 31-40 for some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), OR major 
impairment in several areas, such as work or school, family 
relations, judgment , thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

We also note the record reflects that the veteran's present 
psychiatric symptoms were noted to include defects in 
concentration and attention span which made findings 
regarding his memory difficult to ascertain.  While the 
veteran's mood and affect were apparently well modulated, 
with no suicidal or homicidal ideation, his insight was 
reportedly absent, and his judgment was found to be only fair 
to poor.  The VA examiner reported that the veteran was an 
often confusing, bewildered individual who was avoiding 
people in a schizoidal-type way.  

While the VA examiner has indicated symptoms which may indeed 
warrant an increased rating, the Board notes that the 
examiner was silent as to the degree to which the veteran's 
present psychiatric symptomatology inhibits his ability to 
obtain and retain employment.  As this is a key factor in 
evaluating the disorder under both the old and the new rating 
provisions, the Board finds that the severity of the 
veteran's current disability cannot accurately be assessed 
without this information.  Therefore, the case must be 
remanded for a new evaluation that not only addresses the 
criteria of the old and new ratings, but also specifically 
speaks to the degree to which the symptoms of the veteran's 
service-connected psychiatric disorder hinder his 
employability.  If a social and industrial survey is deemed 
necessary, one should be ordered.

The Board further notes that, since the veteran was last 
examined, there may be additional medical evidence available 
that is not already on file.  Copies of any records of 
ongoing treatment for psychiatric problems should be obtained 
and associated with the claims file.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

In addition, the Board finds that the veteran's claim for 
TDIU may not be addressed at this time because it is 
inextricably intertwined with the other issue on appeal.  
Harris v. Derwinski, 1. Vet.App. 180 (1991).  Without a clear 
indication as to the extent to which the veteran's service-
connected disorder contributes to his reported inability to 
follow any substantially gainful occupation, a determination 
as to entitlement to TDIU cannot be made at this time.

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. §  
5107 (West 1991), this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action to 
contact the veteran and request the names and 
addresses of all health care providers (VA and 
non-VA) who have treated or examined him for 
his psychiatric disorder since 1996, and he 
should also list the dates of treatment.  When 
the veteran responds and provides any 
necessary authorizations, the named health 
care providers should be contacted by the RO 
and asked to submit copies of all related 
medical records.  All records obtained should 
be associated with the claims folder. 

2.  With the additional information on file, 
the veteran should be scheduled for a VA 
psychiatric examination in order to determine 
the severity of his service-connected 
generalized anxiety disorder.  The severity of 
disability due that disorder should be 
identified and evaluated separate from any 
disability due to any other, non-service-
connected psychiatric disorders found.  In 
connection with the evaluation of the veteran, 
the examiner should have available, and 
review, the claims folder, to include this 
Remand.  All indicated tests must be conducted 
and the findings of the examiner must address 
the presence or absence of the manifestations 
described in both the new and the old  rating 
criteria with respect to impairment due to 
psychiatric disorders.  Reasons for any 
conclusions reached should be set forth.  The 
examiner should also provide an opinion on the 
degree of social and industrial impairment due 
to the service-connected generalized anxiety 
disorder.  The examiner should assign a 
numerical score on the GAF Scale, provided in 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), include a definition of 
the numerical score assigned, and estimate the 
percentage of disability due to PTSD.  

3.  Then, after any further development deemed 
appropriate, the RO should review the issue of 
an increased rating for the psychiatric 
disorder.  Thereafter, the RO should address 
the issue whether or not the veteran's 
service-connected disabilitie(s) warrant a 
TDIU rating.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case with regard 
to the additional development as outlined 
above and be given the opportunity to respond 
on appeal.  The SSOC should contain a summary 
of any new evidence relating to the issue on 
appeal received since the May 1997 statement 
of the case, a summary of the applicable laws 
and regulations, and an explanation of how 
such laws and regulations affect the RO's 
decision. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




